

116 SRES 622 IS: Condemning attacks against members of the media and reaffirming the centrality of a free and independent press and peaceful assembly to the health of democracy in the United States.
U.S. Senate
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 622IN THE SENATE OF THE UNITED STATESJune 15, 2020Mr. Menendez (for Mr. Markey (for himself, Mr. Blumenthal, Mr. Merkley, Mr. Brown, Mrs. Murray, Ms. Cantwell, Mrs. Feinstein, Mr. Sanders, Mr. Coons, Mr. Wyden, Mr. Booker, Mr. Casey, and Ms. Klobuchar)) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning attacks against members of the media and reaffirming the centrality of a free and independent press and peaceful assembly to the health of democracy in the United States.Whereas the First Amendment to the Constitution of the United States provides the basis of the freedom of the press and peaceful assembly in the United States, stating Congress shall make no law … abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble …;Whereas Thomas Jefferson, who recognized the importance of the press in a constitutional republic, wisely declared, … were it left to me to decide whether we should have a government without newspapers, or newspapers without a government, I should not hesitate a moment to prefer the latter.;Whereas Article 19 of the United Nations Universal Declaration of Human Rights, adopted in Paris on December 10, 1948, states, Everyone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive and impart information and ideas through any media and regardless of frontiers.;Whereas, on December 18, 2013, the United Nations General Assembly adopted United Nations General Assembly Resolution 163 (2013) on the safety of journalists and the issue of impunity, which unequivocally condemns, in both conflict and nonconflict situations, all attacks on and violence against journalists and media workers, including torture, extrajudicial killing, enforced disappearance, arbitrary detention, and intimidation and harassment;Whereas, according to the U.S. Press Freedom Tracker, a nonpartisan website led by the Freedom of the Press Foundation and the Committee to Protect Journalists, not less than 328 press freedom violations by local and State authorities have been reported by journalists across the United States in the course of covering the demonstrations associated with the death of George Floyd, a Black man, while he was in Minneapolis police custody;Whereas Kirstin McCudden, managing editor of the U.S. Press Freedom Tracker, described the uptick in reports of violations of freedom of the press in the United States between May 25 and June 3, 2020, as unprecedented in scope without a doubt.;Whereas Joel Simon, executive director of the Committee to Protect Journalists, wrote that [c]overing protests and demonstrations is vital, both in order to inform the public about the demands of the protesters and also to hold officials accountable.; andWhereas more than 100 media and press freedom organizations, led by the Reporters Committee for Freedom of the Press, signed a letter demanding that law enforcement officers immediately stop attacks against credentialed, clearly identifiable journalists and stressed that law enforcement officers do not have legal immunity when they violate clearly established rights under the First Amendment to the Constitution of the United States: Now, therefore, be it That the Senate—(1)reaffirms its commitment to the freedom of the press and peaceful assembly as pillars of democracy in the United States;(2)condemns in the strongest terms violence committed against people of the United States exercising their right to free speech and peaceful assembly, including journalists and members of the media, whether that violence is committed by government officials or anyone else;(3)condemns in the strongest terms actions on the part of any local, State, or Federal authorities to limit, restrict, or in any way prevent members of the media from—(A)performing their jobs, which contribute to the distribution of vital information;(B)promoting government accountability;(C)defending democratic activity; and(D)strengthening civil society;(4)recognizes the bravery and courage of the journalists of the United States, foreign journalists, and members of the media who put their own safety at risk in order to cover the demonstrations associated with the death of George Floyd and bring information to the people of the United States and the world;(5)calls on local, State, and Federal authorities to—(A)take steps to ensure that members of the media are able to safely perform their duties without interference, censorship, threats of violence, or physical harm; and(B)explicitly exempt the news media from any curfew regulations; and(6)calls on local, State, and Federal authorities and officials to—(A)identify and thoroughly investigate instances in which—(i)government officials or members of police forces have restricted media access to the demonstrations associated with the death of George Floyd; or(ii)violence was perpetrated against members of the media during those demonstrations; and(B)ensure that the perpetrators of violence against the media are appropriately disciplined and, if appropriate, charged.